Plaintiff’s exceptions sustained, and a new trial granted. *767with costs to abide the event, upon the ground that it was error to dismiss the complaint at the close of plaintiff’s case. On the record before us, the questions of defendant’s negligence and plaintiff’s contributory negligence should have been submitted to the jury. Rich, Jaycox, Maiming and Kapper, JR concur; Kelly, P. J., dissents upon the ground that the record shows the plaintiff guilty of contributory negligence a,s matter of law.